Citation Nr: 0610966	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  98-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served under honorable conditions in the United 
States Air Force from November 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for sarcoidosis for failure to submit new 
and material evidence.  The veteran filed a timely appeal of 
the decision.  During the course of the appeal, the RO 
determined that evidence which was new and material to his 
sarcoidosis claim had been submitted and reopened his claim 
for a de novo review in a January 2004 decision.  Pursuant to 
the United States Court of Appeals for Veterans Claims 
holding in Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), 
in an October 2004 appellate decision the Board affirmed the 
January 2004 RO determination that new and material evidence 
sufficient to form a basis to reopen the sarcoidosis claim 
had been submitted.  The case was then remanded for 
additional evidentiary and procedural development.  
Thereafter, in a January 2006 decision, the RO affirmed the 
denial of service connection for sarcoidosis on the merits.  
The case was returned to the Board in January 2006 and the 
veteran now continues his appeal.


FINDINGS OF FACT

Sarcoidosis did not have its onset during active military 
service.


CONCLUSION OF LAW

Sarcoidosis was not incurred, nor is it presumed to have been 
incurred in active duty.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in January 2003, December 2003, and 
December 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA, private, and 
Social Security Administration medical records covering the 
period from 1972 to 2005 have been obtained and associated 
with the evidence.  He was examined by a VA physician in 
October 2005, who provided a medical nexus opinion addressing 
the issue on appeal.  The report of this examination has been 
obtained and associated with the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Furthermore, the veteran 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
notes that the veteran's representative contends that the 
development undertaken is not in total compliance with the 
Board's remand of October 2004, and that the evidence remains 
inadequately developed.  Notwithstanding this contention, the 
Board finds that the available medical evidence is sufficient 
for making factual determinations for purposes of appellate 
adjudication and that there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The duty 
to assist and duty to notify provisions of the VCAA are 
deemed to have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual Background and Analysis

The veteran's service medical records show normal pulmonary 
findings on pre-enlistment examination in July 1968, no 
diagnosis or treatment for sarcoidosis or any respiratory 
complaints during his entire period of active duty, and 
normal pulmonary findings on separation examination in August 
1970.  The veteran was separated from service in September 
1970.

Post-service medical records show treatment of the veteran 
for a diagnosis of sarcoidosis that was first noted in August 
1972, nearly two years after his separation from active duty.  
The disease was treated with steroids.  Post-service medical 
records from VA, private sources, and the Social Security 
Administration for the period from 1973 - 2005 show no 
definitive opinion that directly links the veteran's 
sarcoidosis to his period of active duty.  The evidence 
includes an August 1999 statement from the veteran's private 
physician, R. C., O. D., who stated, in pertinent part, that 
"It is very likely that (the veteran's sarcoidosis had its) 
onset during the 1970's."  Also included are VA treatment 
reports dated in 1990 which note that the veteran related a 
history of sarcoidosis dating back to 1971.  In this regard, 
the veteran has also alleged in written statements in support 
of his claim that he was diagnosed with sarcoidosis by VA as 
early as 1971.  However, on VA pulmonary examination in 
October 2005, the examining physician noted that although the 
veteran had sarcoidosis by history, he did not have an active 
diagnosis of sarcoidosis at the present time.  The examiner 
also reviewed the medical records contained within the claims 
folders and stated that he found no clinical evidence 
indicating the presence of any pulmonary symptoms or other 
symptoms suggestive of sarcoidosis prior to the veteran's 
diagnosis in 1972.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Sarcoidosis is listed in 38 C.F.R. § 3.309 (2005) as one of 
those chronic diseases that, if manifest to a compensable 
degree within one year following separation from active duty, 
is presumed to have been incurred in service.  In the present 
case, the objective medical evidence does not demonstrate 
that the veteran's sarcoidosis had its onset during active 
service or that it was manifest any earlier than August 1972, 
almost one year beyond the expiration of the presumptive 
period.  Although the veteran contends that he developed 
symptoms of sarcoidosis either during or within one year 
following his discharge from service, there are no objective 
medical records to substantiate his allegation and, as he is 
not a medical professional, he lacks the expertise to present 
opinions and commentary regarding matters of medical 
diagnosis and causation.  His statements in this regard are 
thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

To the extent that the veteran contends that the August 1999 
statement of his private physician, Dr. C., stating that 
sarcoidosis had its onset during the 1970's, establishes a 
link between this disease and active duty, the Board finds 
that it is insufficient to establish a definitive nexus 
between the veteran's service and his claimed disability 
because there is no indication that Dr. C. has based his 
opinion on a review of the veteran's documented medical 
history and, in any case, the language of the statement is 
too general and implies that the disease had its onset during 
the decade of the 1970's and not the year 1970 per se.  
Furthermore, inasmuch as the 1990 VA records state that the 
veteran was diagnosed with sarcoidosis in 1971, and that Dr. 
C. purports to state that the veteran's sarcoidosis began in 
1970, it is evident that the physician relied on the 
veteran's recitation of his own medical history, and did not 
base his assessment on his own independent knowledge of the 
veteran's clinical history or on any objective documentation 
from that time period.  The Board is therefore not bound to 
accept the medical conclusions or opinions of this physician.  
See Swann v. Brown, 5 Vet. App. 177, 180 (1993)

In view of the foregoing discussion, the Board concludes that 
the evidence does not support the veteran's claim of 
entitlement to service connection for sarcoidosis.  His 
appeal is therefore denied.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of the case, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for sarcoidosis is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


